ACCEPTED
                                                                                          06-15-00017-CV
                                                                                SIXTH COURT OF APPEALS
                                                                                     TEXARKANA, TEXAS
                                                                                      3/2/2015 9:08:30 PM
                                                                                          DEBBIE AUTREY
                                                                                                   CLERK

                               CAUSE NO. 14-0150

BILLY FITTS and FREIDA FITTS,               §     IN THE DISTRICTFILED
                                                                  COURTIN
                                                                 6th COURT OF APPEALS
                   Plaintiffs               §                      TEXARKANA, TEXAS
                                            §                    3/3/2015 11:19:00 AM
V.                                          §                        DEBBIE AUTREY
                                            §     HARRISON      COUNTY,  ClerkTEXAS
MELISSA RICHARDS-SMITH,                     §
THE LAW FIRM OF GILLAM &                    §
SMITH, LLP,                                 §
E. TODD TRACY, and                          §
THE TRACY FIRM, Attorneys at                §
Law,                                        §     71st JUDICIAL DISTRICT
                   Defendants

                              NOTICE OF APPEAL

TO THE HONORABLE COURT:

      Now comes Billy Fitts and Freida Fitts, Plaintiffs, and file this their Notice of

Appeal as follows:

      This appeal is from two Orders of December 3, 2014 of the 74th Judicial District

Court of Harrison County Texas, in cause number 14-0150, styled Billy Fitts and

Freida Fitts, Plaintiffs, v. Melissa Richards-Smith, The Law Firm of Gillam & Smith,

LLP, E. Todd Tracy, and The Tracy Firm, Attorneys at Law, Defendants. The Orders

were signed December 3, 2014, and granted the Motions for Summary Judgment of all

Defendants thereby rendering the grant of summary judgment final and appealable.

      Plaintiffs Billy Fitts and Freida Fitts filed a Motion for New Trial on December

31, 2014, which was denied.



NOTICE OF APPEAL                       1
      Plaintiffs Billy Fitts and Freida Fitts desire to appeal to the Court of Appeals,

Sixth District of Texas at Texarkana, and hereby give notice of appeal.


                                       Respectfully submitted,



                                       ______________________________________
                                       CARTER L. HAMPTON
                                       Texas State Bar No. 08872100
                                       HAMPTON & ASSOCIATES, PC
                                       1000 Houston Street, Fourth Floor
                                       Fort Worth, Texas 76102
                                       Telephone: (817) 877-4202
                                       Facsimile: (817) 877-4204
                                       clhampton@hamptonlawonline.com

                                       LINDSEY M. RAMES
                                       Texas State Bar No. 24072295
                                       RAMES LAW FIRM, PC
                                       5661 Mariner Drive
                                       Dallas, Texas 75237
                                       Telephone: (214) 884-8860
                                       Facsimile: (888) 482-8894
                                       lindsey@rameslawfirm.com

                                       ATTORNEYS FOR PLAINTIFFS




NOTICE OF APPEAL                       2
                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing instrument has
been served on the following counsel of record via electronic service this 2nd day of
March, 2015.

      Mr. Shawn Phelan
      Thompson Coe
      700 North Pearl Street, Suite 2500
      Dallas, Texas 75201
      Attorney for Defendants Melissa Richards-Smith and Gillam & Smith

      Mr. Bruce Campbell
      Campbell & Chadwick
      4201 Spring Valley Road, Suite 1250
      Dallas, Texas 75244
      Attorney for Defendants E. Todd Tracy and The Tracy Firm



                                     _____________________________________
                                                       LINDSEY M. RAMES




NOTICE OF APPEAL                       3